QUESTIONS AND ANSWERS ON
SPECIAL EDUCATION AND HOMELESSNESS
February 2008

Introduction
The Office of Special Education and Rehabilitative Services and the Office of
Elementary and Secondary Education issue this Question and Answer (Q & A) document
to provide State and local educational officials, early intervention services providers, and
homeless assistance coordinators with information to assist with implementation of the
requirements of the Individuals with Disabilities Education Act (IDEA) and its
implementing regulations and the McKinney-Vento Homeless Assistance Act
(McKinney-Vento Act). This Q & A document represents the Department’s current
thinking on these topics. It does not create or confer any rights for or on any person.
This Q & A document does not impose any requirements beyond those required under
applicable law and regulations.
If you are interested in commenting on this Q & A document, please email us your
comment at OSERSguidancecomments@ed.gov (put the word Homelessness in the
subject line of your e-mail) or write to us at the following address:
U.S. Department of Education,
550 12th Street, S.W., Room 5122
Potomac Center Plaza
Washington, DC 20202-2641
Specifically, this Q & A document provides information to special educators, early
intervention providers, and homeless assistance coordinators about some of the
requirements of the IDEA and the McKinney-Vento Act that apply in serving homeless
children with disabilities. The IDEA assists States in meeting the early intervention
needs of infants and toddlers with disabilities and their families and the special education
and related services needs of children with disabilities. The IDEA rights and protections
applicable to children with disabilities and their parents under Part B of IDEA (Grants to
States program) and the rights and protections applicable to infants and toddlers with
disabilities and their families under Part C of IDEA (Infants and Toddlers With
Disabilities program) apply to homeless children with disabilities. Part B of IDEA (Part
B) provides assistance to States, and through them to local school districts, to assist in
providing a free appropriate public education (FAPE 1 ) to children with disabilities
between the ages of 3 and 21, inclusive. FAPE under Part B of IDEA is a statutory term
that has a specific meaning, and includes, among other elements, the provision of special
1

The term free appropriate public education is used in IDEA, the McKinney-Vento Act and section 504 of
the Rehabilitation Act of 1973, as amended. This term, however, has a different meaning under each
statute. Therefore, the acronym FAPE, as used in this document, only refers to FAPE under IDEA.

QUESTIONS AND ANSWERS ON SPECIAL EDUCATION AND HOMELESSNESS

education and related services, at no cost to parents, under public supervision and
direction, in an appropriate preschool, elementary school, or secondary school program in
the State involved, in conformity with an individualized education program (IEP). States
and their public agencies also have an affirmative obligation to identify, locate, and
evaluate all children residing in the State who are suspected of having disabilities and
who are in need of special education and related services, regardless of the severity of
their disability. This obligation, known as “child find”, is specifically applicable to
homeless children. Relevant requirements regarding FAPE and child find under Part B as
they particularly apply to homeless children with disabilities are described in more detail
throughout this Q & A document.
Part C of IDEA (Part C) authorizes assistance to States in developing and implementing a
coordinated, Statewide early intervention system to meet the early intervention needs of
infants and toddlers with disabilities and their families. Some relevant requirements of
Part C relating to child find and the provision of early intervention services as they apply
in particular to homeless infants and toddlers with disabilities and their families also are
described further in this Q & A document.
In addition, two Federal civil rights laws, section 504 of the Rehabilitation Act of 1973
(Section 504) and title II of the Americans with Disabilities Act (Title II), protect
students with disabilities. Section 504 ensures that educational institutions receiving
Federal financial assistance from the Department of Education (Department) do not
discriminate on the basis of disability against “qualified” students with disabilities.
Generally, any student with a disability who is of mandatory school age is “qualified,”
regardless of whether or not the student is homeless. Section 504 requires public
elementary and secondary school systems to provide a free appropriate public education
to each qualified student with a disability, regardless of the nature or severity of the
disability. Title II also prohibits disability discrimination by public entities, including
public schools, and similarly applies to students with disabilities who are homeless as
well as those who are not homeless. For more information on the requirements of
Section 504 and Title II, please consult the Section 504 Final Regulations at 34 CFR Part
104, at http://www.access.gpo.gov/nara/cfr/waisidx_07/34cfr104_07.html and the Title II
regulations at http://www.access.gpo.gov/nara/cfr/waisidx_07/28cfr35_07.html.
The McKinney-Vento Act provides assistance to States to help them ensure educational
rights and protections for children and youth experiencing homelessness. This program
helps State educational agencies (SEAs) ensure that homeless children, including
preschoolers and youths, have equal access to a free, appropriate public education,
including a public preschool education, as provided to other children and youth.
Consistent with the McKinney-Vento Act, children experiencing homelessness are to be
provided services comparable to those received by other students in the school they
attend, including transportation services, and education programs for which such students
are otherwise eligible, such as services provided under Title I of the Elementary and
Secondary Education Act of 1965, as amended by the No Child Left Behind Act of 2001
or similar State or local programs and programs for students with disabilities. These
obligations are described in more detail in this document. For more information on the

Page 2

QUESTIONS AND ANSWERS ON SPECIAL EDUCATION AND HOMELESSNESS

requirements of the McKinney-Vento Act, please see the Non-regulatory guidance on the
Education for Homeless Youth Program (2004), found at:
http://www.ed.gov/programs/homeless/legislation.html
The questions and answers included in this document are based on questions submitted to
the Department by the National Homeless Assistance Law Center. For clarity, some
additional questions and answers have been added to address issues that may arise in
connection with providing special education and related services to homeless children
with disabilities and affording the rights and protections under Part B to those children
and their parents. The information contained in this document is not intended to reflect
all requirements of Parts B and C of IDEA, Section 504 and Title II, and the McKinneyVento Act that are applicable to homeless children with disabilities and their families. In
some cases, the questions, and corresponding answers, presented in this Q & A document
required interpretation of IDEA, Section 504 and Title II, and their implementing
regulations, and the answers are not simply a restatement of the statutory or regulatory
requirements. The responses presented in this document generally are informal guidance
representing the interpretation of the Department of the applicable statutory or regulatory
requirements in the context of the specific facts presented and are not legally binding.
This document is not intended to be a replacement for careful study of IDEA and its
implementing regulations. The statute, regulations, and other important documents,
including Qs and As released in January 2007, related to IDEA and the regulations are
found at http://idea.ed.gov. This website includes the final Part B regulations, which
became effective on October 13, 2006 and the Notice of Proposed Rulemaking for Part C,
published at 72 FR 26456 (May 9, 2007). A copy of the current regulations for Part C of
IDEA can be found at: http://www.access.gpo.gov/nara/cfr/waisidx_07/34cfr303_07.html

Page 3

QUESTIONS AND ANSWERS ON SPECIAL EDUCATION AND HOMELESSNESS

A. General Requirements Relating to the
Education of Homeless Children with Disabilities
Authority:

McKinney-Vento Homeless Assistance Act, as amended, 42
U.S.C. 11431 et seq. and the Individuals with Disabilities
Education Act, Part B, 20 U.S.C. 1401, 1411-1419 and 34 CFR
Part 300, Section 504 of the Rehabilitation Act of 1973, as
amended, 29 U.S.C. 794 and 34 CFR Part 104 and Title II of the
Americans With Disabilities Act, 42 U.S.C. 12131 et seq. and 28
CFR Part 35.

Question A-1:

How does the McKinney-Vento Act help to remove educational
barriers for homeless children?

Answer:

The McKinney-Vento Act, as amended and reauthorized by the No
Child Left Behind Act of 2001 (NCLB), is the primary Federal law
addressing the educational needs of homeless children and youth.
Its major provisions include the following:
•

Definition of Homelessness. The McKinney-Vento Act
covers all children and youth who meet its definition of
homelessness. This means those children who “lack a fixed,
regular, and adequate nighttime residence.”
42 U.S.C.
11434a(2). The examples listed in the law include children and
youth who:
-

-

•

share the housing of other persons due to loss of housing,
economic hardship, or a similar reason;
live in motels, hotels, trailer parks, or camping grounds due
to the lack of alternative adequate accommodations;
live in emergency or transitional shelters;
are abandoned in hospitals;
are awaiting foster care placement;
have a primary nighttime residence that is a public or
private place not designed for or ordinarily used as a
regular sleeping accommodation for human beings;
live in cars, parks, public spaces, abandoned buildings,
substandard housing, bus or train stations, or similar
settings;
are migratory children who otherwise fit the definition of
homelessness.

Immediate Enrollment. Children experiencing homelessness
must be able to enroll in school immediately, even if they are
unable to produce records normally required for enrollment,
such as previous academic records, medical records, proof of

Page 4

QUESTIONS AND ANSWERS ON SPECIAL EDUCATION AND HOMELESSNESS

residency, or other documentation. If the child needs to obtain
immunizations, or medical or immunization records, the
enrolling school must immediately refer the parent or guardian
of the child or youth to the designated local educational agency
(LEA) liaison, who must assist in obtaining necessary
immunizations, or immunization or medical records.
•

Comparable Services. Homeless children must have services
available that are comparable to those offered to non-homeless
children. Homeless children with disabilities must have equal
access to FAPE under Part B as would be provided to other
children with disabilities. Their ability to participate in special
education programs cannot be hindered by homelessness or
such related factors as frequent school transfers.

•

Supplemental Services.
School districts may receive
McKinney-Vento subgrants that can be used to provide
supplemental services such as tutoring, expedited evaluations
for special education or other services, school supplies, or
referrals for health services. 2
See 42 U.S.C. 11433(d).

Question A-2:

What rights are afforded to homeless children with disabilities
under Part B?

Answer:

Part B requires that all eligible children with disabilities have
available to them FAPE, including special education and related
services designed to meet the particular needs of each child with a
disability. Children with disabilities who are homeless have the
same right to FAPE under Part B as non-homeless children with
disabilities. Homeless children with disabilities and their parents
are subject to the same IDEA protections and requirements as
children with disabilities and their parents who are not homeless.
These requirements include the parental consent, evaluation, and
eligibility requirements in 34 CFR §§300.300 through 300.311, the
IEP requirements in 34 CFR §§300.320 through 300.324, the least
restrictive environment and placement requirements in 34 CFR
§§300.114 through 300.117, and the procedural safeguards and due
process rights, including the discipline procedures in 34 CFR

2

Supplemental services provided under McKinney-Vento are not necessarily the same as supplemental
educational services provided under section 1116 of Title I of the Elementary and Secondary Education Act
as amended by NCLB. Supplemental services under NCLB can be provided to children of low-income
families who attend a Title I school that has been designated by the State to be in need of improvement for
more than one year. A homeless child attending such a school may be eligible to receive supplemental
services under both McKinney-Vento and NCLB.

Page 5

QUESTIONS AND ANSWERS ON SPECIAL EDUCATION AND HOMELESSNESS

§§300.500 through 300.536. Generally, students eligible for
services under Part B also are covered by Section 504 and Title II.
One way to meet the free appropriate public education
requirements of Section 504 and Title II is by implementing an IEP
developed in accordance with Part B of IDEA. 34 CFR
§104.33(b)(2).

Page 6

QUESTIONS AND ANSWERS ON SPECIAL EDUCATION AND HOMELESSNESS

B. Child Find and Homeless Students
Authority:

The requirements for child find under Part B are found in the Part
B regulations at 34 CFR §300.111. The requirements for location
of children and notification under Section 504 are found in the
Section 504 regulations at 34 CFR §104.32.

Question B-1:

What are Part B’s child find requirements? How do these
requirements apply to children and youth who are homeless?

Answer:

Under 34 CFR §300.111(a)(1)(i), all children with disabilities
residing in the State, including children with disabilities who are
homeless or are wards of the State, and children with disabilities
attending private schools, who are in need of special education and
related services, regardless of the severity of their disability, must
be identified, located, and evaluated. This requirement, known as
child find, includes activities to determine whether a child is a
child suspected of having a disability who should be referred for
evaluation to determine eligibility for special education and related
services under Part B. Referrals of homeless children can be made
from any source that suspects a child may be eligible for special
education and related services. Therefore, persons such as
employees of the SEA, LEA, or other public agencies responsible
for the education or care of the child may identify homeless
children suspected of having disabilities who may be in need of
special education and related services.
Highly mobile homeless children often fail to remain in one school
long enough to be appropriately diagnosed with a disability. As a
result, school and district administrators, consistent with applicable
child find requirements, should consider that homeless children
may be at greater risk of having undiagnosed disabilities. Public
agencies should coordinate with staff of emergency shelters,
transitional shelters, independent living programs, street outreach
programs, and other advocacy organizations to assist in identifying
the warning signs of a disability as quickly as possible so that
homeless children suspected of having disabilities can be
evaluated, and if found eligible, receive required special education
and related services.

Question B-2:

What rights do parents of homeless children have during
child find?

Answer:

Once a public agency or school district identifies any child through
the Part B child find process as a child suspected of having a
Page 7

QUESTIONS AND ANSWERS ON SPECIAL EDUCATION AND HOMELESSNESS

disability, the procedural safeguards in 34 CFR §§300.500 through
300.536 become applicable. These procedural safeguards, which
are fully applicable to parents of homeless children, include,
among other protections, written prior notice of the school
district’s proposed action to evaluate the child for possible
eligibility for services under Part B, which must include an
explanation of the reasons for the proposed action. 34 CFR
§300.503(a) and (b)(1)-(2). This prior written notice must reflect
all of the content requirements in 34 CFR §300.503(b).
Under 34 CFR §300.503(c)(1), this prior written notice must be
written in language understandable to the general public and
provided in the parent’s native language or other mode of
communication used by the parent unless it is clearly not feasible
to do so. If the language or other mode of communication of the
parent is not a written language, 34 CFR §300.503(c)(2)(i)-(ii)
requires the public agency to take steps to ensure that the notice is
translated orally or by other means for the parent in his or her
native language or other mode of communication and that the
parent understands the content of the notice. In addition to the
prior written notice, a copy of the procedural safeguards available
to the parents of a child with a disability under Part B, which must
contain a full explanation of those safeguards, also must be given
to the parents upon initial referral or parent request for evaluation.
34 CFR §300.504(a)(1) and (c). The notice of procedural
safeguards also must be provided in language understandable to
the general public and in the parent’s native language or other
mode of communication, unless it clearly is not feasible to do so.
If the parent’s native language or other mode of communication is
not a written language, the same requirements for oral translation
or other communication to the parent which apply to the prior
written notice in §300.503(c)(2) are applicable to the procedural
safeguards notice. 34 CFR §300.504(d).
A parent who disagrees with the public agency or school district on
matters arising under Part B, including matters arising prior to the
filing of a due process complaint, must have the opportunity to
resolve the dispute through the mediation process described at 34
CFR §300.506. A parent who disagrees with a public agency’s
proposal or refusal to identify or evaluate their child as a child with
a disability under Part B may file a due process complaint notice to
request a due process hearing in accordance with procedures in 34
CFR §§300.507 through 300.518. If a child is an unaccompanied
homeless youth, the prior written notice and procedural safeguards
notice would be provided to the surrogate parent appointed to
represent the child in special education matters. Similarly, the

Page 8

QUESTIONS AND ANSWERS ON SPECIAL EDUCATION AND HOMELESSNESS

surrogate parent could utilize mediation or exercise due process
rights on behalf of the child. See Section F of this Q & A
document regarding Unaccompanied Homeless Youth and
Surrogate Parents.

Question B-3:

Which children are covered by Part B of IDEA?

Answer:

A child is considered to be a “child with a disability” under Part B
of IDEA if the child is evaluated in accordance with 34 CFR
§§300.304 through 300.311 as having mental retardation, a hearing
impairment (including deafness), a speech or language impairment,
a visual impairment (including blindness), a serious emotional
disturbance (referred to as ‘emotional disturbance’), an orthopedic
impairment, autism, traumatic brain injury, an other health
impairment, a specific learning disability, deaf blindness, or
multiple disabilities, and who, by reason of that impairment, needs
special education and related services. 34 CFR §300.8(a)(1).
Children with disabilities under Part B also may include children
aged three through nine experiencing developmental delays. 34
CFR §300.8(b).

Question B-4:

Does Section 504’s requirement that recipients of Federal financial
assistance operating public elementary or secondary education
programs identify and locate qualified individuals with disabilities
apply to children and youth who are homeless?

Answer:

Yes, Section 504 requires that recipients of Federal financial
assistance operating public elementary or secondary education
programs or activities must identify annually and locate every
qualified individual with a disability residing in the recipient’s
jurisdiction who is not receiving a public education. 34 CFR
§104.32(a). The Department interprets this requirement as
applying to an individual with a disability residing in the
recipient’s jurisdiction regardless of whether the student has an
official place of residence or is homeless. Section 504 also
requires recipients to provide annual notice to parents regarding
the recipient’s Section 504 obligations. See 34 CFR § 104.32(b).

Page 9

QUESTIONS AND ANSWERS ON SPECIAL EDUCATION AND HOMELESSNESS

Question B-5:

Which individuals are considered disabled under Section 504 and
Title II?

Answer:

Under Section 504 and Title II, “individual with a disability”
means any person who has a physical or mental impairment that
substantially limits one or more major life activities, has a record
of such an impairment, or is regarded as having such an
impairment.

Page 10

QUESTIONS AND ANSWERS ON SPECIAL EDUCATION AND HOMELESSNESS

C. Evaluations
Authority:

The Part B requirements for consent and evaluations are found at
34 CFR §§300.300 through 300.311. The IEP requirements for
children who transfer from one public agency to another public
agency within the same school year are found at 34 CFR
§300.323(e), (f) and (g). The Section 504 evaluation and
placement requirements are found at 34 CFR §104.35.

Question C-1:

Who may initiate a request for an evaluation under Part B?

Answer:

Under 34 CFR §300.301(b), a parent or a public agency may
initiate a request for an evaluation, subject to the parent consent
requirements described below, to determine if a child is a child
with a disability under Part B. As defined in 34 CFR §300.30,
parent means a biological or adoptive parent of a child; a foster
parent, unless State law, regulations, or contractual obligations
with a State or local entity prohibit a foster parent from acting as a
parent; a guardian generally authorized to act as the child's parent,
or authorized to make educational decisions for the child (but not
the State if the child is a ward of the State); an individual acting in
the place of a biological or adoptive parent (including a
grandparent, stepparent, or other relative) with whom the child
lives, or an individual who is legally responsible for the child's
welfare; or a surrogate parent who has been appointed in
accordance with 34 CFR §300.519 or section 639(a)(5) of IDEA.
See Section F of this Q & A document regarding Unaccompanied
Homeless Youth and Surrogate Parents.

Question C-2:

How do the parental consent requirements for initial evaluations
and reevaluations under Part B apply to homeless children with
disabilities?

Answer:

The Part B parental consent requirements for evaluations and
reevaluations are fully applicable to parents of homeless children.
Under 34 CFR §300.300(a)(1)(i), a public agency proposing to
conduct an initial evaluation to determine if a child qualifies as a
child with a disability under 34 CFR §300.8 must, after providing
notice consistent with 34 CFR §§300.503 and 300.504, obtain
informed consent from the parent of the child, consistent with 34
CFR §300.9, before conducting the evaluation. Parental consent
for the initial evaluation must not be construed as consent for the
initial provision of special education and related services. 34 CFR
§300.300(a)(1)(ii). The public agency must make reasonable
efforts to obtain informed consent from the parent for an initial
Page 11

QUESTIONS AND ANSWERS ON SPECIAL EDUCATION AND HOMELESSNESS

evaluation.
34 CFR §300.300(a)(1)(iii).
Under 34 CFR
§300.300(d)(5), a public agency must document its attempts to
obtain parental consent, consistent with 34 CFR §300.322(d).
Documentation could include keeping detailed records of
telephone calls made or attempted and the results of those calls,
copies of correspondence sent to the parents and any responses
received, and detailed records of visits made to the parent’s home
or place of employment and the results of those visits. In the case
of a child who is homeless, reasonable efforts may include, if
applicable, attempts to contact the family’s caseworker or other
staff at an emergency shelter, transitional shelter, independent
living program, or street outreach program.
Parental consent for the initial evaluation is required from parents
of all children, including parents of homeless children, except
under the circumstances specified in 34 CFR §300.300(a)(2) where
the child is a ward of the State and is not residing with the child’s
parent. For unaccompanied homeless youth, the requisite consent
could be provided by a surrogate parent appointed in accordance
with 34 CFR §300.519. See Section F of this Q & A document
regarding Unaccompanied Homeless Youth and Surrogate Parents.
In addition, a public agency must obtain informed parental consent
prior to conducting any reevaluation of a child with a disability.
34 CFR §300.300(c)(1)(i). However, informed parental consent
for the reevaluation need not be obtained if the public agency can
demonstrate that it made reasonable efforts to obtain consent and
the child’s parent failed to respond. 34 CFR §300.300(c)(2).
Under 34 CFR §300.300(d)(5), the public agency must document
its attempts to obtain parental consent for the reevaluation,
consistent with 34 CFR §300.322(d), as described above. In the
case of a child who is homeless, reasonable efforts may include, if
applicable, attempts to contact the family’s caseworker or other
staff at an emergency shelter, transitional shelter, independent
living program, or street outreach program. If the parent of a child
enrolled in or seeking to enroll in public school refuses to consent
to the initial evaluation or reevaluation or fails to respond to the
request to provide consent for the initial evaluation, the public
agency may, but is not required to, pursue the evaluation or
reevaluation by using the procedural safeguards in Subpart E of the
Part B regulations, including the mediation procedures under 34
CFR §300.506 or the due process procedures in 34 CFR §§300.507
through 300.516, if appropriate, except to the extent inconsistent
with State law relating to such parental consent. 34 CFR
§300.300(a)(3)(i) and 300.300(c)(1)(ii).

Page 12

QUESTIONS AND ANSWERS ON SPECIAL EDUCATION AND HOMELESSNESS

Question C-3:

How do the Part B requirements for conducting initial evaluations
apply to homeless children?

Answer:

Under Part B, evaluations of all children, including homeless
children, are subject to the requirements of 34 CFR §§300.304 and
300.305. Requirements for eligibility determinations for all
children are subject to the requirements of 34 CFR §300.306. For
children suspected of having specific learning disabilities, the
requirements in 34 CFR §§300.307 through 300.311 also are
applicable. What follows is a summary of some of the relevant
requirements of Part B that are applicable to initial evaluations and
reevaluations of all children who have disabilities or who are
suspected of having disabilities.
The purpose of the Part B evaluation, as defined at 34 CFR
§300.15, is to determine whether the child has a disability and the
nature and extent of the special education and related services
that the child needs. The public agency must provide the parents
prior written notice, in accordance with 34 CFR §300.503,
describing any evaluation procedures the agency proposes to
conduct. 34 CFR §300.304(a). In conducting the evaluation, the
school district must use a variety of assessment tools and
strategies to gather relevant functional, developmental, and
academic information about the child, including information
provided by the parent that may assist in determining whether the
child is a child with a disability and the child’s educational needs.
34 CFR §300.304(b)(1). No single measure or assessment may
be used as the sole criterion for determining whether a child is a
child with a disability and an appropriate educational program for
the child. 34 CFR §300.304(b)(2). Assessments and other
evaluation materials must be selected and administered so as not
to be discriminatory on a racial or cultural basis (34 CFR
§300.304(c)(1)(i)), must be valid and reliable, and must be
administered by trained and knowledgeable personnel. 34 CFR
§300.304(c)(1)(iii)-(iv). Also, assessments or other evaluation
materials must be provided and administered in the child’s native
language or other mode of communication and in the form most
likely to yield accurate information on what the child knows and
can do academically, developmentally, and functionally, unless it
is clearly not feasible to do so. 34 CFR §300.304(c)(1)(ii). The
child must be assessed in all areas related to the suspected
disability, including, if appropriate, health, vision, hearing, social
and emotional status, general intelligence, academic performance,
communicative status, and motor abilities.
34 CFR
§300.304(c)(4). The additional requirements for review of
existing evaluation data on the child in 34 CFR §300.305 also are

Page 13

QUESTIONS AND ANSWERS ON SPECIAL EDUCATION AND HOMELESSNESS

applicable to initial evaluations, if determined appropriate, and
any reevaluations conducted under Part B.

Question C-4:

If a school district knows that a child is homeless and, therefore,
may leave a school prior to the completion of special education
evaluations, must the school district begin the process of initial
evaluations?

Answer:

Yes. Consistent with the child find obligation in 34 CFR §300.111
described above, all children who are suspected of having
disabilities and who are in need of special education and related
services, including homeless children, must be evaluated in a timely
manner and without undue delay before the initial provision of
special education and related services. Either a parent or a public
agency may initiate a request for an initial evaluation. 34 CFR
§300.301(b). Under 34 CFR §300.301(c)(1), once parental consent
is obtained, an initial evaluation must be completed within 60 days
or, if the State establishes a timeframe within which the evaluation
must be conducted, within that timeframe. With the exception noted
in question C-5 below, the requirement for timely initial evaluations
applies to homeless children who transfer to a new public agency or
school district. Under 34 CFR §300.304(c)(5), assessments of
children with disabilities who transfer from one public agency to
another public agency in the same school year must be coordinated
with those children’s prior and subsequent public agencies, as
necessary and as expeditiously as possible, consistent with
§300.301(d)(2) and (e) (described in Question C-5 below), to ensure
prompt completion of full evaluations.

Question C-5:

How does the exception to the timeline for completion of
evaluations apply to children who are homeless?

Answer:

The initial evaluation timeframe (whether 60-day or Stateestablished) does not apply if (1) the parent of a child repeatedly
fails or refuses to produce the child for the evaluation; or (2) a
child enrolls in a school of another public agency or school district
after the relevant timeframe has begun and prior to a determination
by the child’s previous public agency or school district whether the
child is a child with a disability under Part B. 34 CFR
§300.301(d). In the latter situation, the new public agency or
school district may extend the 60-day or State-established
timeframe only if: (1) it is making sufficient progress to ensure
prompt completion of the evaluation; and (2) the parent and the

Page 14

QUESTIONS AND ANSWERS ON SPECIAL EDUCATION AND HOMELESSNESS

new public agency agree to a specific time when the evaluation
will be completed. 34 CFR §300.301(e).

Question C-6:

How does the evaluation process proceed when a child who is
homeless transfers to a new school district before the previous
school district completes the evaluation and eligibility process?

Answer:

When a child transfers to a new public agency or school district
during the same school year while the evaluation is still pending,
the child’s prior and subsequent schools must coordinate the
assessments as necessary and as expeditiously as possible,
consistent with 34 CFR §300.301(d)(2) and (e), to ensure prompt
completion of full evaluations. 34 CFR §300.304(c)(5). In
addition, under 34 CFR §300.323(g)(1), the new public agency in
which the child enrolls must take reasonable steps to promptly
obtain the child’s records, including any supporting documents and
any records related to the provision of special education and
related services to the child, pursuant to 34 CFR §99.31(a)(2) of
the regulations for the Family Educational Rights and Privacy Act
(FERPA). These FERPA regulations permit disclosure without
parent consent of a student’s education records to officials of a
school or school system where a student seeks or intends to enroll.
Under 34 CFR §300.323(g)(2), the previous public agency or
school district in which the child was enrolled must take
reasonable steps to promptly respond to the request for the
student’s records. These efforts can assist in the prompt
completion of the evaluation process since the new school district
may decide not to replicate the aspects of the evaluation completed
by the previous school district. If records are shared in a timely
manner, the new school district will be able to incorporate the
previous school district’s evaluations in making its eligibility
determination for the child and in developing the child’s IEP, if
appropriate. In addition, the new school district will have access to
the information it needs to determine whether further evaluations
or assessments are necessary before making its eligibility
determination.

Question C-7:

What are the evaluation and placement requirements under Section
504 for homeless children?

Answer:

A process of evaluation and reevaluation in accordance with
Section 504 is required to determine whether a child has or
continues to have a disability under Section 504. A recipient that
operates a public elementary or secondary education program or

Page 15

QUESTIONS AND ANSWERS ON SPECIAL EDUCATION AND HOMELESSNESS

activity must conduct an evaluation of any individual who, because
of disability, is believed to need special education or related
services. 34 CFR §104.35(a). The evaluation must use established
standards and procedures, including tests and other evaluation
materials that have been properly validated for the specific purpose
and must be administered by trained personnel. 34 CFR
§104.35(b)(1). In interpreting evaluation data and in making
placement decisions, the recipient must draw upon information
from a variety of sources, including aptitude and achievement
tests, teacher recommendations, physical condition, social or
cultural background, and adaptive behavior, and must ensure that
information obtained from these sources is documented and
carefully considered. 34 CFR §104.35(c). If the student is found
to have a disability under Section 504, then an appropriate
placement decision is made by a group of persons who are
knowledgeable about the student, the meaning of the evaluation
data, and the placement options. 34 CFR §104.35(c)(3). School
districts also may create a plan or other document describing the
evaluation and placement decisions they make pursuant to Section
504. A recipient also is required to establish procedures for the
periodic reevaluation of students who have been provided special
education and related services. The Section 504 regulations
specify that evaluation procedures established under IDEA would
satisfy this requirement. 34 CFR §104.35(d).

Page 16

QUESTIONS AND ANSWERS ON SPECIAL EDUCATION AND HOMELESSNESS

D. Eligibility and IEPs
Authority:

The requirements for the eligibility determination are found at 34
CFR §300.306. The requirements for parent consent for the initial
provision of special education and related services are found at 34
CFR §300.300(b).
The requirements for development and
implementation of IEPs are found at 34 CFR §§300.320 through
300.324.

Question D-1:

If a public agency determines that a homeless child has a disability
following the homeless child’s initial evaluation, what steps must
be taken before the child can receive special education and related
services for the first time?

Answer:

After completion of administration of assessments and other
evaluation measures, a group of qualified professionals, including
the parents of the child, must determine whether the child is a
“child with a disability” under Part B and the educational needs of
the child. 34 CFR §300.306(a)(1). The public agency must
provide the parent with a copy of the evaluation report and
documentation of the eligibility determination at no cost. 34 CFR
§300.306(a)(2). If the homeless child is an unaccompanied
homeless youth, as defined in section 725(6) of the McKinneyVento Act, the requirements for appointment of surrogate parents
in 34 CFR §300.519 would be applicable, and the requirements for
eligibility determinations that are applicable to parents would
apply to the surrogate parent appointed to represent the child in
special education matters. See Section F of this Q & A document
regarding Unaccompanied Homeless Youth and Surrogate Parents.
In interpreting evaluation data for purposes of determining whether
the child is a child with a disability under 34 CFR §300.8, and the
educational needs of the child, each public agency must draw upon
information from a variety of sources, including aptitude and
achievement tests, parent input, teacher recommendations, as well
as information about the child’s physical condition, social or
cultural background, and adaptive behavior (34 CFR
§300.306(c)(1)(i)). Each public agency also must ensure that
information obtained from all of these sources is documented and
carefully considered (34 CFR §300.306(c)(1)(ii)).
If a
determination is made that the child has a disability and needs
special education and related services, an IEP that meets the
requirements of §§300.320 through 300.324 must be developed for
the child. 34 CFR §300.306(c)(2).

Page 17

QUESTIONS AND ANSWERS ON SPECIAL EDUCATION AND HOMELESSNESS

Question D-2:

Must parents of children with disabilities give their informed
consent before their child’s IEP is developed and implemented for
the first time? What happens if the parent of a homeless child with
a disability fails to respond to the request for consent?

Answer:

A public agency that is responsible for making FAPE available to a
child with a disability must obtain informed consent from the
parent for the initial provision of special education and related
services.
34 CFR §300.300(b)(1).
If the child is an
unaccompanied homeless youth, the requirements in 34 CFR
§300.519 regarding surrogate parents are applicable, and the public
agency must obtain the informed consent of the child’s surrogate
parent appointed to represent the child in special education matters.
See Section F of this Q & A document regarding Unaccompanied
Homeless Youth and Surrogate Parents. The public agency must
make reasonable efforts to obtain informed consent from the parent
or surrogate parent for the initial provision of special education and
related services. 34 CFR §300.300(b)(2). To meet the reasonable
efforts requirement, under 34 CFR §300.300(d)(5), the public
agency must document its attempts to obtain parental consent,
using the procedures in 34 CFR §300.322(d). These procedures
include keeping detailed records of telephone calls made or
attempted and the results of those calls, copies of correspondence
sent to the parents and any responses received, and detailed records
of visits to the parent’s home or place of employment and the
results of those visits. In the case of a child who is homeless,
reasonable efforts may include, if applicable, attempts to contact
the family’s caseworker or other staff at an emergency shelter,
transitional shelter, independent living program or street outreach
program. If the parent fails to respond or refuses consent to the
initial provision of special education and related services, the
public agency may not use the consent override procedures,
including the mediation procedures in §300.506 and the due
process procedures under §§300.507 through 300.516, in order to
obtain agreement or a ruling that the services may be provided to
the child. 34 CFR §300.300(b)(3). If the parent refuses to consent
to the initial provision of special education and related services or
fails to respond to a request to provide consent for the initial
provision of special education and related services, the public
agency or school district is not required to convene an IEP meeting
to develop an IEP for the child for the special education services
for which the parent’s consent was requested.
34 CFR
§300.300(b)(4)(ii).

Page 18

QUESTIONS AND ANSWERS ON SPECIAL EDUCATION AND HOMELESSNESS

Question D-3:

What are the timelines in Part B for conducting IEP Team
meetings?

Answer:

At the beginning of each school year, each public agency must
have in effect for each child with a disability in the agency’s
jurisdiction an IEP as defined in §300.320. 34 CFR §§300.323(a).
An IEP is a written statement for a child, developed, reviewed, and
revised at a meeting of a team, which includes school officials and
parents, in accordance with §§300.320 through 300.324. Each
child’s IEP must include, among other elements, a statement of the
child’s present levels of academic achievement and functional
performance, measurable annual goals designed to meet the child’s
needs that result from the child’s disability, special education and
related services to be provided, supplementary aids and services,
and program modifications or supports for school personnel. 34
CFR §300.320(a)(1), (2), and (4). The special education and
support services are to enable the child to be involved and make
progress in the general education curriculum, that is, the same
curriculum as for nondisabled students, and to participate in
extracurricular and other nonacademic activities, and to be
educated and participate with children with and without disabilities
in those activities. 34 CFR §300.320(a)(4)(ii)-(iii). For children
age 16 and older, and for younger children if determined
appropriate by the IEP Team, the child’s IEP must contain a
statement of appropriate measurable postsecondary goals and the
transition services needed to assist the child in reaching those
goals. 34 CFR §300.320(b). A meeting to develop an initial IEP
for a child with a disability must be conducted within 30 days of
the determination that the child needs special education and related
services. 34 CFR §300.323(c)(1). Under 34 CFR §300.323(c)(2),
as soon as possible following development of the IEP, special
education and related services must be made available to the child
in accordance with the child’s IEP. Each public agency must
ensure that the child’s IEP Team reviews the child’s IEP
periodically, but not less than annually, to ensure that the annual
goals are being achieved, and revises the IEP as appropriate. 34
CFR §300.324(b)(1).

Question D-4:

What steps must public agencies take to ensure that the parents of a
homeless child attend their child’s IEP Team meeting? What steps
must the public agency take if the public agency has been unable to
confirm a meeting with the parent?

Answer:

Under 34 CFR §300.322(a), each public agency must take steps to
ensure that one or both of the parents of a child with a disability

Page 19

QUESTIONS AND ANSWERS ON SPECIAL EDUCATION AND HOMELESSNESS

are present at each IEP Team meeting or are afforded the
opportunity to participate. These steps include notifying parents of
the meeting early enough to ensure that they will have an
opportunity to attend, and scheduling the meeting at a mutually
agreed on time and place. Under 34 CFR §300.322(c), if neither
parent can attend an IEP Team meeting, the public agency must
use other methods to ensure parent participation, including
individual or conference telephone calls, consistent with §300.328
(related to alternative means of meeting participation).
If the child is an unaccompanied homeless youth, then the public
agency must attempt to schedule the IEP meeting with the child’s
surrogate parent appointed under 34 CFR §300.519, and the
requisite notice of IEP meetings that must be provided to the
child’s parents must be provided to the child’s surrogate parent.
See Section F of this Q & A document regarding Unaccompanied
Homeless Youth and Surrogate Parents.

Question D-5:

Under what circumstances may an IEP Team meeting be
conducted without a parent in attendance?

Answer:

Under 34 CFR §300.322(d), an IEP meeting may be conducted
without a parent in attendance if the public agency is unable to
convince the parents that they should attend. In this case, the
public agency must keep a record of its attempts to arrange a
mutually agreed on time and place. This can include detailed
records of telephone calls made or attempted and the results of
those calls; copies of correspondence sent to the parent’s home or
place of employment and any responses received; and detailed
records of visits made to the parent’s home or place of
employment and the results of those visits. While attempts to
make visits to a family residence may be impossible when families
are homeless, public agencies should attempt to locate parents of
homeless children through such means as visiting the place where
the family is temporarily housed, such as an emergency shelter,
transitional shelter, independent living program or street outreach
program, or contacting the family’s case worker or other staff from
those shelters or programs if appropriate.

Page 20

QUESTIONS AND ANSWERS ON SPECIAL EDUCATION AND HOMELESSNESS

Question D-6:

What steps must the responsible school district take to ensure that
homeless children with disabilities enrolled in new schools in
another school district have the opportunity to immediately attend
classes and participate in school activities?

Answer:

Part B contains requirements for IEPs when students with
disabilities transfer into new school districts, and these
requirements are fully applicable to homeless children with
disabilities. Under 34 CFR §300.323(e), if a child with a disability
who had an IEP in effect in a previous school district or public
agency transfers to a new school district or public agency within
the same State and enrolls in a new school within the same school
year, the new public agency (in consultation with the parents) must
provide the child with FAPE (including services comparable to
those described in the child’s IEP from the previous public agency)
until the new public agency either adopts the child’s IEP from the
previous public agency or develops, adopts and implements a new
IEP for the child that meets the applicable requirements in 34 CFR
§§300.320 through 300.324.
Under 34 CFR §300.323(f), if a child with a disability who had an
IEP in effect in a previous public agency in another State transfers
to a new public agency in a new State and enrolls in a new school
within the same school year, the new public agency (in
consultation with the parents) must provide the child with FAPE
(including services comparable to those described in the child’s
IEP from the previous public agency) until the new public agency
(1) conducts an evaluation of the child that meets the requirements
of §§300.304 through 300.306 (if the new public agency
determines it is necessary) and (2) develops, adopts, and
implements a new IEP, if appropriate, that meets the applicable
requirements in 34 CFR §§300.320 through 300.324. Under
34 CFR §300.323(g)(1), the new school district in which the child
is enrolled must take reasonable steps to promptly obtain the
child’s records from the previous public agency, including the
child’s IEP and supporting documents and any other records
related to the provision of special education and related services.
Each child’s IEP must contain, among other elements, a statement
of the special education and related services and supplementary
aids and services to be provided to the child or on behalf of the
child and a statement of the program modifications or supports for
school personnel that will be provided to enable the child to be
involved in and make progress in the general education curriculum,
and to participate in extracurricular and other nonacademic
activities; and to be educated and participate with other children

Page 21

QUESTIONS AND ANSWERS ON SPECIAL EDUCATION AND HOMELESSNESS

with disabilities and nondisabled children in those activities. 34
CFR §§300.320(a)(4) and 300.324(b).
Further, under 34 CFR §300.107, States must ensure that their
public agencies take steps to afford children with disabilities an
equal opportunity for participation in nonacademic and
extracurricular services and activities, including counseling
services, athletics, transportation, health services, recreational
activities, special interest groups or clubs sponsored by the public
agency, referrals to agencies that provide assistance to individuals
with disabilities, and employment of students, including both
employment by the public agency and assistance in making outside
employment available. Through appropriate implementation of
these and other applicable provisions, public agencies can ensure
that homeless children with disabilities can promptly attend school
and receive required instruction and services as well as participate
in the range of nonacademic and extracurricular activities available
to other children with and without disabilities.

Question D-7:

What options are available when an out-of-state transfer student
who is homeless cannot produce an IEP, and the parent is the
source for identifying “comparable” services?

Answer:

The Part B regulations require, at 34 CFR §300.323(g), the new
public agency and the previous public agency to take steps to
facilitate the transition for a child who transfers to a new public
agency that is either in the same State or in a different State and
enrolls in a new school in the same school year. 34 CFR
§300.323(e) and (f). The new public agency in which the child
enrolls must take reasonable steps to promptly obtain the child’s
records, including the IEP and supporting documents and any other
records relating to the provision of special education or related
services to the child, from the previous public agency in which the
child was enrolled, pursuant to 34 CFR §99.31(a)(2). 34 CFR
§300.323(g)(1). The previous public agency in which the child
was enrolled must take reasonable steps to promptly respond to the
request from the new public agency. 34 CFR §300.323(g)(2).
Similarly, the McKinney-Vento Act requires children experiencing
homelessness to be able to immediately enroll in school, even if
they are unable to produce records normally required for
enrollment, such as previous academic records, which
include IEPs.
If, after taking these reasonable steps, the new public agency is not
able to obtain the IEP from the previous public agency or from the

Page 22

QUESTIONS AND ANSWERS ON SPECIAL EDUCATION AND HOMELESSNESS

parent, the new public agency is not required to provide services to
the child pursuant to 34 CFR §300.323(f)(2). This is because the
new public agency, in consultation with the parents, would be
unable to determine what constitutes comparable services for the
child, since that determination must be based on the services
contained in the child's IEP from the previous public agency.
However, the new public agency must place the child in the regular
school program and conduct an evaluation and eligibility
determination pursuant to 34 CFR §§300.304 through 300.306, if
determined to be necessary by the new public agency. 34 CFR
§300.323(f)(1). If there is a dispute between the parent and the
new public agency regarding whether an evaluation is necessary or
regarding what special education and related services are needed to
provide FAPE to the child, the dispute could be resolved through
the mediation procedures in 34 CFR §300.506 or, as appropriate,
the due process procedures in 34 CFR §§300.507 through 300.518.
Once a due process complaint notice requesting a due process
hearing is filed, under 34 CFR §300.518(b), the child, with the
consent of the parents, must be placed in the regular school
program during the pendency of any due process proceedings.

Question D-8:

How can parents of homeless children with disabilities exercise
their due process rights or file State complaints when their child
has no fixed residence?

Answer:

If a parent of a child with a disability disagrees with a public
agency on any matter regarding the identification, evaluation, or
educational placement of the child, or the provision of a free
appropriate public education to the child, the parent may exercise
their due process rights as described at 34 CFR §§300.507 through
300.518. In filing a due process complaint notice to request a due
process hearing as outlined in 34 CFR §§300.507 through 300.508,
for homeless children or youth within the meaning of the
McKinney-Vento Act, the due process complaint notice must
include available contact information for the child, in lieu of the
address of the child’s residence, and the name of the school the
child is attending. 34 CFR §300.508(a)(4). The public agency
must inform the parent of any free or low-cost legal and other
relevant services available in the area if the parent requests the
information or the parent or the agency files a due process
complaint to request a due process hearing. 34 CFR §300.507(b).
If the homeless child or youth has no parent within the meaning of
34 CFR §300.30, the child’s surrogate parent would exercise due
process rights on the child’s behalf. See Section F of this Q & A
document regarding Unaccompanied Homeless Youth and

Page 23

QUESTIONS AND ANSWERS ON SPECIAL EDUCATION AND HOMELESSNESS

Surrogate Parents. In addition, under 34 CFR §§300.151 through
300.153, States must have procedures for resolving any signed
written complaint filed by an organization or individual, including
a complaint filed by an individual from another State, alleging that
a public agency has violated a requirement of Part B of IDEA or
the Part B regulations. 34 CFR §§300.153(a). If a State complaint
is filed alleging violations regarding a specific child, and the
complaint involves a homeless child or youth within the meaning
of the McKinney-Vento Act, the signed written complaint must
include available contact information for the child, in lieu of the
address of the child’s residence, and the name of the school the
child is attending. 34 CFR §300.153(b)(4)(iii).

Page 24

QUESTIONS AND ANSWERS ON SPECIAL EDUCATION AND HOMELESSNESS

E. Schools of Origin
Authority:

The requirements for schools of origin are found in the McKinneyVento Act at 42 U.S.C. 11432(g)(3). The requirements for
placements are found in the Part B regulations at 34 CFR
§300.116.

Question E-1:

Can a homeless child’s disability be a factor in determining
whether continuing in a school of origin is in their best interest?

Answer:

Yes. The McKinney-Vento Act defines “school of origin” as the
school the child or youth attended when permanently housed or the
school in which the child or youth was last enrolled. If a child
becomes homeless, LEAs must, depending on what is in the best
interest of the child, either continue the child’s education in the
school of origin or enroll the child in any public school that nonhomeless students who live in the attendance area where the child
is actually living are eligible to attend. In determining best
interest, LEAs must, to the extent feasible, keep children in the
school of origin, unless it is against the wishes of the parent or
guardian. 42 U.S.C. 11432(g)(3).
Determinations regarding best interest are fact-specific and need to
be made on an individual basis. Additionally, there may be
circumstances in which the existence of a disability may factor into
best interest determinations affecting school placements. Under 34
CFR §300.116(a)(1), in determining the educational placement of a
child with a disability, including a preschool child with a disability,
each child’s placement decision must be made by a group of
persons, including the parents, and other persons knowledgeable
about the child, the meaning of evaluation data, and placement
options. Further, under 34 CFR §300.116(b)(1)-(2), the child’s
placement is determined at least annually and is based on the
child’s IEP. Therefore, the placement group from the public
agency responsible for providing FAPE to a homeless child with a
disability would need to determine whether it would be appropriate
to continue the child’s placement in his or her school of origin or
place the child in a new school.

Question E-2:

If a homeless child moves to a new school district in the same
State during the same school year and elects to attend the school of
origin, which school district is responsible for providing special
education and related services?

Page 25

QUESTIONS AND ANSWERS ON SPECIAL EDUCATION AND HOMELESSNESS

Answer:

If a homeless child with a disability moves into a new school
district in the same State but elects to attend the school of origin,
the SEA, consistent with its general supervisory responsibility,
must determine which public agency in the State is responsible for
ensuring that the child receives FAPE. 34 CFR §300.149.
Consistent with 34 CFR §300.201, the public agency that the State
determines is responsible for ensuring that the homeless child with
a disability receives FAPE is responsible for obtaining parental
consent, conducting evaluations and reevaluations, and
determining eligibility in accordance with 34 CFR §§300.300
through 300.311, developing and implementing the child’s IEP in
accordance with 34 CFR §§300.320 through 300.324, ensuring
placement in accordance with the least restrictive environment
provisions in 34 CFR §§300.114 through 300.117, and affording
eligible children and their parents the procedural safeguards and
due process rights, including the discipline procedures in 34 CFR
§§300.500 through 300.536.
The SEA could determine that the school district in which the child
continues to be enrolled retains the responsibility for providing
FAPE to the child, or the SEA could assign that responsibility to
the new public agency or school district where the child is located.

Question E-3

How does the ‘school of origin’ provision apply to homeless
children with disabilities who move across State lines?

Answer:

If homeless children move across State lines, under IDEA,
responsibility for providing FAPE to the homeless child with a
disability generally shifts to the State where the child moves. If a
homeless child with a disability moves across State lines and
continues to attend the school of origin, the Department
encourages the State where the child moves and the State where
the school of origin is to work together to ensure that the homeless
child who continues enrollment in the school of origin receives
appropriate services.
If a homeless child with a disability moves across State lines and
enrolls in a new school in the new State within the same school
year, the requirements of 34 CFR §300.323(f) and (g) are
applicable. Under 34 CFR §300.323(f), if a child with a disability
(who had an IEP that was in effect in a previous public agency in
another State) transfers to a public agency in a new State, and
enrolls in a new school within the same school year, the new
public agency (in consultation with the parents) must provide the
child with FAPE (including services comparable to those described

Page 26

QUESTIONS AND ANSWERS ON SPECIAL EDUCATION AND HOMELESSNESS

in the child’s IEP from the previous public agency), until the new
public agency—
(1) Conducts an evaluation pursuant to §§300.304 through
300.306 (if determined to be necessary by the new public
agency); and
(2) Develops, adopts, and implements a new IEP, if
appropriate, that meets the applicable requirements in
§§300.320 through 300.324.
Additionally, under 34 CFR §300.323(g), to facilitate the child’s
transition, the new public agency in which the child enrolls and the
previous public agency must take prompt and reasonable steps to
ensure that the child’s records, including the IEP and supporting
documents and any other records relating to the provision of
special education or related services to the child, are provided to
the new public agency pursuant to 34 CFR §99.31(a)(2) of the
regulations for the Family Educational Rights and Privacy Act.
The IDEA requirements specified in this section of the Q & A
document facilitate the provision of appropriate services to
homeless children with disabilities who move across State lines.

Page 27

QUESTIONS AND ANSWERS ON SPECIAL EDUCATION AND HOMELESSNESS

F. Unaccompanied Homeless Youth and Surrogate Parents
Authority:

The requirements for surrogate parents are found at 34 CFR
§300.519.

Question F-1:

When are homeless children considered “unaccompanied youth”
and what protections do these children have under Part B?

Answer:

The McKinney-Vento Act defines “unaccompanied youth” as
youth who are not in the physical custody of a parent or guardian.
42 U.S.C. 11434(a)(6). If a child with a disability is an
unaccompanied homeless youth under 34 CFR §300.519(a)(4), the
public agency must ensure that the youth’s rights are protected
through assignment of a surrogate parent, including a method for
determining whether the child needs a surrogate parent and for
assigning a surrogate parent to the child. 34 CFR §300.519(a)(4)
and (b). An individual appointed to act as a surrogate for the
parent must meet all of the selection criteria in 34 CFR
§300.519(d). These criteria permit a surrogate to be appointed in
any manner permitted under State law. 34 CFR §300.519(d)(1).
Under 34 CFR §300.519(d)(2), the surrogate parent may not be an
employee of the SEA, LEA, or any other agency that is involved in
the education or care of the child, must have no personal or
professional interest that conflicts with the interest of the child, and
must have knowledge and skills that ensure adequate
representation of the child. 34 CFR §300.519(d)(2)(i). However,
under 34 CFR §300.519(f), in the case of a child with a disability
who is an unaccompanied homeless youth, appropriate staff of
emergency shelters, transitional shelters, independent living
programs and street outreach programs that are involved in the
education or care of the child may be appointed as temporary
surrogate parents without regard to the non-employee requirement
in §300.519(d)(2)(i) until a surrogate parent can be appointed who
is not an employee of an agency that is involved in the education
or care of the child. Individuals appointed as temporary surrogate
parents still must have no personal or professional interest that
conflicts with the interests of the child and must have knowledge
and skills adequate to represent the child.
34 CFR
§300.519(d)(2)(ii)-(iii). Surrogate parents, including temporary
surrogate parents, are considered the unaccompanied homeless
youth’s “parent” for special educational purposes. Under 34 CFR
§300.519(g), surrogate parents may represent a child in all matters
relating to: (1) the identification, evaluation, and educational
placement of the child; and (2) the provision of FAPE to the child.
Under 34 CFR §300.519(h), the SEA must make reasonable efforts
to ensure the assignment of a surrogate parent not more than 30

Page 28

QUESTIONS AND ANSWERS ON SPECIAL EDUCATION AND HOMELESSNESS

days after the public agency determines that the child needs a
surrogate parent.

Question F-2:

What rights are afforded to an unaccompanied homeless youth
with a disability who has reached the age of majority under State
law?

Answer:

Under 34 CFR §300.520(a), a State may provide that, when a child
with a disability reaches the age of majority under State law that
applies to all children (except for a child with a disability who has
been determined to be incompetent under State law), the public
agency must provide any notice required by the Part B regulations
to both the child and the parents and all rights accorded to parents
under Part B transfer to the child. Additionally, under 34 CFR
§300.520(a)(3), whenever a State provides for this transfer of
rights, the agency must notify the child and the parents of the
transfer of rights.
A State must establish procedures for appointing the parent of a
child with a disability, or, if the parent is not available, another
appropriate individual, to represent the educational interests of the
child throughout the period of the child's eligibility under Part B if,
under State law, a child who has reached the age of majority, but
has not been determined to be incompetent, can be determined not
to have the ability to provide informed consent with respect to the
child's educational program. 34 CFR §300.520(b). Although not
required by Part B, for an unaccompanied homeless youth, these
procedures could include the appointment of a surrogate parent in
accordance with 34 CFR §300.519 to represent the child’s
educational interests throughout the period of the child’s eligibility
under Part B.

Page 29

QUESTIONS AND ANSWERS ON SPECIAL EDUCATION AND HOMELESSNESS

G. Early Intervention Services
Authority:

Part C of IDEA is found at 20 U.S.C. §§1431 through 1444 and 34
CFR Part 303. The requirements for providing appropriate early
intervention services for homeless infants and toddlers with
disabilities and their families are found at 20 U.S.C. §§1434(1) and
1435(a)(2).

Question G-1:

Must early intervention services be made available to homeless
infants and toddlers?

Answer:

Part C of IDEA requires States that accept Part C funds to make
appropriate early intervention services available to infants and
toddlers with disabilities and their families located in the State,
including infants and toddlers with disabilities and their families
who are homeless. 20 U.S.C. §§1434(1) and 1435(a)(2). Infants
and toddlers with disabilities include children under the age of
three who need early intervention services because they (1) are
experiencing developmental delays, as measured by appropriate
diagnostic instruments and procedures, in one or more of these
developmental areas – cognitive, physical (including vision and
hearing), communication, social or emotional or adaptive; or (2)
have a diagnosed physical or mental condition that has a high
probability of resulting in developmental delay. 20 U.S.C.
§1432(5)(A). A State may also include, at its discretion, at-risk
infants and toddlers who may include at-risk infants and toddlers
who are homeless. 20 U.S.C. §1432(5)(B)(i).

Question G-2:

How do the Part C child find requirements apply to homeless
infants and toddlers?

Answer:

Part C requires a State's child find system to include the policies
and procedures that the State will follow to ensure that all infants
and toddlers, including homeless infants and toddlers, in the State
who are eligible for early intervention services under Part C are
identified, located, and evaluated. See 20 U.S.C. §§1412(a)(3)(A),
1434(1) and 1435(a)(2) and 34 CFR §303.321(b)(1).

Question G-3:

What are some practices that may be helpful in identifying
homeless infants and toddlers who would benefit from early
intervention services?

Answer:

The State’s child find system provides that the State may conduct
outreach to primary referral sources such as family shelters for the
Page 30

QUESTIONS AND ANSWERS ON SPECIAL EDUCATION AND HOMELESSNESS

homeless, health service offices, and public schools by providing
these entities with public awareness materials about the State’s
Part C program. See 34 CFR §303.320, including Note 1. The
Part C lead agency may wish to disseminate public awareness
materials that summarize the State's Part C eligibility criteria (i.e.,
provide a State specific definition of Infants and toddlers with
disabilities and examples of key components of the definition, such
as diagnosed conditions or developmental delays).
Public awareness activities could include developing fact sheets
and brochures about the Part C program and the McKinney-Vento
Act; presentations by Part C staff and McKinney-Vento staff at
each other’s staff meetings; providing informational presentations
for parents and professionals at such venues as surrogate parent
programs and Parent Training and Information Centers;
distributing posters and wallet cards about early intervention
services for homeless parents at schools, shelters, food banks, and
health clinics; and sponsoring family-centered events to inform
parents of homeless infants and toddlers about the McKinneyVento Act and the Part C program. States also could establish
joint child find and identification teams where Part C staff refer
homeless families to the local liaison and the liaison refers
homeless families with children whom they suspect may be
eligible for Part C to Part C staff for further screening and
evaluation. States also may want to coordinate with staff of
emergency shelters, transitional shelters, independent living
programs, street outreach programs, and other advocacy
organizations and seek their assistance in identifying the warning
signs of a disability as quickly as possible.
Additionally, the State interagency coordinating council under Part
C must include among its members a representative designated by
the Office of the Coordinator for Education of Homeless Children
and Youth. 20 U.S.C. §1441(b)(1)(K). Administrators of State
Part C programs should explore different methods of ensuring the
participation of homeless infants and toddlers with disabilities and
their families in the State’s Part C early intervention program. See
20 U.S.C. §1437(b)(7).
A State, through its interagency
coordinating council, could explore the possibility of entering into
an interagency agreement for child find purposes with the
homeless representative required under IDEA section
641(b)(1)(K). This agreement could address streamlining referrals
to Part C programs from shelters and other primary referral sources
(including attaching any relevant and available medical records of
a child), training staff from such sources in preliminary screening
methods, and jointly developing consent forms that would enable

Page 31

QUESTIONS AND ANSWERS ON SPECIAL EDUCATION AND HOMELESSNESS

communication between Part C programs and referral sources and
increase the service coordinator's ability to contact shelter or other
staff working with the family.

Page 32

QUESTIONS AND ANSWERS ON SPECIAL EDUCATION AND HOMELESSNESS

H. Coordination Between McKinney-Vento and
Special Education Programs
Authority:

The requirements for State Advisory Panels are found in the Part B
regulations at 34 CFR §§300.167 through 300.169.
The
requirements for the State Interagency Coordinating Council under
Part C are found at 20 U.S.C. §1441(b)(1)(K). The requirements
for State Coordinators under the McKinney-Vento Act are found at
42 U.S.C. §11432(f).

Question H-1:

Does Part B include any requirements for special education
personnel to coordinate with homeless education personnel?

Answer:

Yes. Part B requires that State and local homeless education
officials be included on State Advisory Panels established and
maintained for the purpose of providing policy guidance on the
provision of special education and related services for children
with disabilities in the State.
34 CFR §§300.167 and
300.168(a)(5). Other members of the State advisory panel who
must be appointed by the Governor, or any other official
authorized under State law to make such appointments, include
parents of children with disabilities (ages birth through 26),
individuals with disabilities, teachers and administrators of
programs for children with disabilities, representatives of other
State agencies involved in the financing or delivery of related
services to children with disabilities, representatives of institutions
of higher education that prepare special education and related
services personnel, representatives of private schools and public
charter schools, at least one representative of a vocational,
business, or community organization concerned with the provision
of transition services to children with disabilities, a representative
from the State child welfare agency responsible for foster care, and
representatives from the State juvenile and adult corrections
agencies. 34 CFR §300.168(a). The majority of the members of
the panel must be individuals with disabilities or parents of
children with disabilities (ages birth through 26). 34 CFR
§300.168(b). One duty of the State advisory panel is to advise the
SEA in developing and implementing policies relating to the
coordination of services for children with disabilities. 34 CFR
§300.169(e).
Similarly, as noted above, the State Interagency Coordinating
Council for Part C programs must include at least one
representative from the office of the Coordinator for Education of
Homeless Children and Youth. 20 U.S.C. 1441(b)(1)(K). Under
the McKinney-Vento Act, State Coordinators for the Education of
Page 33

QUESTIONS AND ANSWERS ON SPECIAL EDUCATION AND HOMELESSNESS

Homeless Children and Youth must collaborate with other
educators to improve the provision of comprehensive education
and related services to homeless children.
42 U.S.C.
§11432(g)(6)(C).

Page 34

